ACCEPTED
                                                                                     03-13-00080-CV
                                                                                            3928209
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                               1/28/2015 11:08:27 AM
                                                                                    JEFFREY D. KYLE
                                                                                              CLERK
                             NO. 03-13-00080-CV

                                                                    FILED IN
                       IN THE COURT OF APPEALS               3rd COURT OF APPEALS
                                                                  AUSTIN, TEXAS
                        FOR THE THIRD DISTRICT
                                                             1/28/2015 11:08:27 AM
                          OF TEXAS AT AUSTIN                     JEFFREY D. KYLE
                                                                      Clerk

APPELLANTS CENTRAL AUSTIN APARTMENTS, LLC, UP-32ND STREET,
LLC, UP-32ND STREET HOSPITALITY, LLC // CROSS-APPELLANTS EAST
   AVENUE PROPERTY OWNERS’ ASSOCIATION, INC., UP AUSTIN
         HOLDINGS, LP and UP AUSTIN LAND HOLDINGS, LP

                                       v.

 APPELLEES UP AUSTIN HOLDINGS, LP, UP AUSTIN LAND HOLDINGS,
  LP, and EAST AVENUE PROPERTY OWNERS’ ASSOCIATION, INC. //
 CROSS-APPELLEES CENTRAL AUSTIN APARTMENTS, LLC, UP-32ND
          STREET, LLC, UP-32ND STREET HOSPITALITY, LLC


                  Appeal from the 53rd Judicial District Court
                           of Travis County, Texas
                     Honorable Scott Jenkins, Presiding
                     Trial Court No. D-1-GN-11-003367


       JOINT NOTICE OF SETTLEMENT AND AGREED MOTION
                    TO ISSUE THE MANDATE


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 42.1 and 18.1(c),

Appellees/Cross-Appellants UP Austin Holdings, LP and UP Austin Land

Holdings, LP, Appellee/Cross-Appellant East Avenue Property Owners’

Association,   Inc.,   and     Appellants/Cross-Appellees        Central   Austin
Apartments, LLC, UP-32nd Street, LLC, and UP-32nd Street Hospitality, LLC

file this Joint Notice of Settlement and Agreed Motion to Issue the Mandate.

      All of the parties to the lawsuit have reached a settlement agreement that

encompasses all of the issues, which pursuant to the Court’s December 8, 2014

opinion, were to be remanded to the trial court. Accordingly, (1) none of the

parties will be filing a motion for rehearing with this Court or a petition for review

with the Supreme Court of Texas, and (2) the parties respectfully request that this

Court promptly issue its mandate remanding the case to the trial court so that the

trial court may dismiss the action with prejudice in light of the parties’ settlement

agreement. Each party agrees to bear its own appellate costs.

                                        PRAYER

      In light of the parties’ settlement agreement, the parties respectfully pray

that this Court promptly issue its mandate remanding the case to the trial court so

that the trial court may dismiss this action with prejudice, and for such other and

further relief as may be appropriate.




JOINT NOTICE OF SETTLEMENT AND AGREED MOTION TO ISSUE THE MANDATE – PAGE 2

                                          2
Respectfully submitted,

/s/ Thomas S. Leatherbury             /s/ Jeffrey J. Hobbs
Thomas S. Leatherbury                 Jane M. N. Webre
 State Bar No. 12095275                State Bar No. 21050060
Matthew R. Stammel                    Sara W. Clark
 State Bar No. 24010419                State Bar No. 00794847
                                      Scott, Douglass & McConnico, L.L.P.
VINSON & ELKINS LLP
                                      600 Congress Avenue, Suite 1500
2001 Ross Avenue, Suite 3700          Austin, Texas 78701
Dallas, Texas 75201-2975              E-mail: jwebre@scottdoug.com
214.220.7700                          E-mail: sclark@scottdoug.com
214.999.7705 (facsimile)
tleatherbury@velaw.com                Jeffrey J. Hobbs
mstammel@velaw.com                     State Bar No. 24012837
                                      J. Bruce Scrafford
Attorneys for Appellees/Cross-         State Bar No. 17931100
Appellants UP Austin Holdings, LP     Armbrust & Brown, PLLC
                                      100 Congress Avenue, Suite 1300
and UP Austin Land Holdings, LP
                                      Austin, Texas 78701
                                      E-mail: jhobbs@abaustin.com
/s/ Neal Meinzer                      E-mail: bscrafford@abaustin.com
Eric J. Taube
                                     Attorneys for Appellant/Cross-Appellee
 State Bar No. 19679350
                                     East Avenue Property Owners’
Neal Meinzer
                                     Association, Inc.
 State Bar No. 00797065
Hohmann, Taube & Summers, L.L.P.
100 Congress Avenue, 18th Floor
Austin, Texas 78701
E-mail: erict@hts-law.com
E-mail: nealm@hts-law.com

Attorneys for
Appellants/Cross-Appellees
Central Austin Apartments, L.L.C.,
UP-32nd Street, L.L.C., and
UP-32nd Street Hospitality, L.L.C.


JOINT NOTICE OF SETTLEMENT AND AGREED MOTION TO ISSUE THE MANDATE – PAGE 3

                                     3
                        CERTIFICATE OF SERVICE
      The undersigned certifies that on the 28th day of January 2015, the
foregoing Joint Notice of Settlement and Agreed Motion to Issue the Mandate was
served on the following attorneys in accordance with the requirements of the Texas
Rules of Appellate Procedure via electronic filing or email.

Jeffrey J. Hobbs                             Eric J. Taube
J. Bruce Scrafford                           Neal Meinzer
Armbrust & Brown, PLLC                       Hohmann, Taube & Summers, L.L.P.
100 Congress Avenue, Suite 1300              100 Congress Avenue, 18th Floor
Austin, Texas 78701                          Austin, Texas 78701
E-mail: jhobbs@abaustin.com                  E-mail: erict@hts-law.com
E-mail: bscrafford@abaustin.com              E-mail: nealm@hts-law.com

Jane M. N. Webre                             Attorneys for
Sara W. Clark                                Appellants/Cross-Appellees
Scott, Douglass & McConnico, L.L.P.          Central Austin Apartments, L.L.C.,
600 Congress Avenue, Suite 1500              UP-32nd Street, L.L.C., and
Austin, Texas 78701                          UP-32nd Street Hospitality, L.L.C.
E-mail: jwebre@scottdoug.com
E-mail: sclark@scottdoug.com

Attorneys for Appellant/Cross-Appellee
East Avenue Property Owners’
Association, Inc.
                                             /s/ Thomas S. Leatherbury
                                             Thomas S. Leatherbury




JOINT NOTICE OF SETTLEMENT AND AGREED MOTION TO ISSUE THE MANDATE – PAGE 4

                                         4
U.S. 3252735